UNITE]) STATES DISTRICT COUR'I`
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LIBERTY SURPLUS INSURANCE
CORPORATION, as Subrogee of
NORTHERN ILLINOIS TERRAZZO
& TILE CO. and POWER
CONSTRUCTION, and as Assignee of
NORTHERN ILLINOIS TERRAZZO
& ’I`ILE CO.,

No. 17 C 3176

Chief Judge Rubén Casti¥lo

Plaimiff,
V.

CUS'I`OM BUILDING PRODUCTS,

\u/\u/\u/\u/\_/\_/\_/\_/\_/\_/\u/‘_¢W\_/\-/

Defendant.

ORDER

 

Before the Court are motions in limine iiled by Plaintiff Liberty Surplus Insurance
Corporation (“LSIC”), as subrogee oi`Northern Iliinois Terrazzo & Tile Co. (“NITT”) and Power
Censtruction (“Power”) and as assignee of NITT, and Dei`endant Custom Building Products
(“CBP”) The Court addresses each motion separately below.

LEGAL STANDARDS

Trial courts have considerable discretion to manage the submission of evidence,
including granting motions in limine See Luce v. United State.s', 469 U.S. 38, 41-42 (1983);
Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). In limine rulings serve “to
ensure the expeditious and evenhanded management of the trial proceedings.” Jonasson v.
Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997). Such motions are not
favored, however, and the Court should grant a motion in limine “oniy When evidence is clearly

inadmissible en all potential grounds.” Hawfhorne Partners v. AT&T Techs., Inc., 831 F. Supp.

 

1398, 1400 (N.D. Ill. 1993). “Unless evidence meets this high standard, evidentiary rulings
should be deferred until trial so that questions of foundation, relevancy and potential prejudice
may be resolved in proper context.” Id. Additionally, the Court has authority to reconsider its in
limine rulings as “the case unfolds.” Luce, 469 U.S. at 4l. “Indeed, even if nothing unexpected
happens at trial, the district judge is free, in the exercise of sound judicial discretion, to alter a
previous in limine ruling.” Id. at 41-42; See also Farfaras v. Citizens chk & Tr. of Chi., 433
F.3d 558, 565 (7th Cir. 2006) (“[T]he district court may adjust a motion in iimine during the
course of a trial.”). n

Under Federal Rule of Evidenee 401, evidence is deemed relevant if “it has any tendency
to make a fact more or less probable than it would be without the evidence” and “the fact is of
consequence in determining the action.” FED. R. EV!D. 401(a)-(b). Under Rule 403, the Court has
authority to exclude relevant evidence if its “probative value is substantially outweighed by a
danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
time, or needlessly presenting cumulative evidence.” FED. R. EVID. 403.

ANALYSIS

A. Defendants’ Motions in Limine

1. CBP’s Motion in Limine No. 1

CBP moves to exclude all Witnesses except designated party representatives Who are not
testifying from being present in the courtroom during trial. (R. 75.) LSIC does not oppose this
motion so long as the bar applies to all parties. (R. 114.) The Court agrees, and the motion is

granted

 

2. CBP’s Motion in Limine No. 2

CBP seeks to bar all speaking or argumentative objections in the presence of the jury
(R. 76). LSIC does not oppose this motion so long as the bar applies to all parties (R. 114.) Thc
Court agrees, and the motion is granted

3. CBP’s Motion in Limine No. 3

CBP moves to bar reference to the fact that it may be insured for the claims made by
LSIC. (R. 77.) LSIC does not oppose this motion so long as the bar applies to all parties.

(R. ll4.) The Court agrees, and the motion is granted

4. CBP’S Motion in Limine No. 4

CBP seeks to bar any reference to inconsistent “Uncoupling Mat Mortar” mixing
throughout the construction process, based on the argument that NlTT’s president John
D’Agnolo (“D’Agnolo”) testified at his deposition that during installation, NlTT’s craftsmen did
not follow the instructions provided by CBP for mixing the mortar but instead consistently mixed
the mortar until it “held a notch.” (R. 79.) LSIC opposes the motion as based on an inaccurate
summary of D’Agnolo’s testimony and a misinterpretation of CBP’s mixing instructions which it
says allow for adjustments after mixing the recommended portions (R. 115.)

D’Agnoio’s testimony does not dictate the result CBP suggests D’Agnolo testified “We
followed the instructions and used a common-sense approach that all tile people use in that it
states clearly on the instructions that you have to mix a certain amount of water, but ensure that
the product holds a notch. So you apply the mortar With a square-notch trowel, and you want that
notch that stands to stand up and not slump or fall.” (R. 79-1, D’Agnolo Dep. Tr. at 38:16-22.)
According to D’Agnolo, NITT started with two gallons of water per bag, and then reduced the

water when that mixture wouldn’t “hold a notch.” (Id. at 38:23 ~40:02.)

 

The parties’ dispute on this motion and Several others discussed below boils down to their
differing interpretation of CBP’s mixing instructions As CBP argues, its instructions specify
mixing 2 gallons of water to the mortar mix, and instruct “not to add more water,” but as LSIC
observes, the instructions also direc , “[w]hen properly mixed, troweied ridges Will stand with no
slump.” (R. 115 at 1-2.) According to LSlC, this latter part of CBP’s instructions require
adjustment of the water-mix ratio to achieve a troweled ridge with no sinmp. (Id. at 2.) LSIC
reasons, therefore, that D’Agnolo did not testify NlTT deviated from the instructions, but rather
that it adhered to them. (Io'.) A trier of fact could reasonably accept LSIC’s position
Accordingly, the motion is denied

5. CBP’s Monon in Limine No. s '

CBP seeks to bar any testimony, evidence or argument to any LSIC claim for
contribution beyond $2,000,000 on the grounds that reference to the fact that anything beyond
what LSIC seeks as contribution is not relevant or is at least outweighed by prejudice, and that it
would confuse the jury. (R. 81.) 'l`his Court agrees. Any arguable relevance is substantially
outweighed by a risk of unfair prejudice and confusing the issues. The motion is granted

6. CBP’s Motion in Limine No. 6

Based on a similar argument to that raised in support of its fourth motion in iimine~that
NITT failed to follow its mixing instructions_CBP seeks in this motion to bar any evidence or
argument that it failed to provide: (l) accurate information regarding the shear strength of its tile
mortar, (2) tile mortar consistent with the job specifications, i.e., consistent with American
National Standards institute (“ANSI”) Standard Al 18. l, (3) accurate instructions for mixing the
tile mortar, and (4) adequate instructions for mixing and applying its product. (R. 83.) ln addition

to the arguments raised in opposition to the fourth motion in limine, LSIC adds that even though

 

CBP’s recormnended water amount was “wrong,” and “conflicting” with the directions to ensure
the mixture held a notch, ANSI Standard llS.l requires testing based on the manufacturer’s
recommended mix-water ratio. (R. 117 at 2-3.) For the same reasons as with Motion in Limine
No. 4, this motion is denied
7. CBP’S Motion in Limine N0. 7
Relatedly, CBP seeks to bar any evidence or argument regarding the shear testing it says
was performed by LSIC’s expert David Gobis (“Gobis”) because it was based on a water~rnix
ratio of two gallons per mortar hag, which CBP insists NITT did not use at the job site, the
Fashion Outlets of Chicago (“FOC”). (R. 84.) As a result, CBP says, any reference to the testing
would be more prejudicial than probative and would merely serve to confuse or mislead the jury.
(Id. at 2~3.) LSIC argues that the testing is relevant to whether the mortar mixed with the
recommended water amount complies with ANSl 118. l, as well as whether the product Was
sufficiently strong when paired with Schluter’s “DITRA” system to do what CBP marketed it to
do. (R. llS.) This Court agrees. For these reasons as well as the reasons discussed with Motion
in Limine NO. 4, the motion is denied
8. CBP’s Motion in Limine No. 8
Similarly, CBP’s Motion in Limine No. 8 seeks to bar evidence or argument regarding
shear testing performed by the Tile Council of North America (“TCNA”) that used Uncoupling
Mortar Mix that was older than 12 months and a water~mix ratio of 2 gallons, which is different
from what it says was used by NITT at the FOC. (R. 85.) This motion is DENIED for the same
reasons as Motion in Limine No. 4, and because CBP presents no evidence to demonstrate the

shelf-life of its mortar, the impact of the age of the product on shear strength, or the age of the

 

product that was used at FOC. Without such information, it cannot be said that the probative
value of this TCNA sheer testing is outweighed by any risk of confusion or prejudicial effect.

9. CBP’s Motion in Limine No. 9

By this motion CBP seeks to bar undisclosed expert witness opinions (R. 86). LSIC does
not oppose this motion so long as the bar applies to all parties (R. 114.) The Court agrees, and
the motion is granted

10. CBP’s Motion in Limine No. 10

Based on the same argument that the mix/water ratio used at FOC differed from the two
gallons called for in its instructions and that its petrographic testing indicates that the mortar at
FOC was mixed with approximately six quarts (or 1.5 gallons) of water, CBP seeks to bar
evidence or argument regarding any shear testing of its mortar mixed with any amount other than
six quarts as irrelevant or at least more prejudicial than probative (R. 87.) For the reasons
discussed With Motions in Limine Nos. 4 and 7, the motion is denied

11. CBP’s Motion in Limine No. 11

Similarly, CBP moves to bar any evidence or argument referring to the product
specification displayed by CBP on its Uncoupling Mat Mortar Mix based units position that NITT
did not follow CBP’s mixing instructions (R. 88.) This motion is denied

12. CBP’s Motion in Limine No. 12

By this motion CBP seeks to bar any evidence or argument regarding LSIC’s expert’s
shear strength testing of competitors’ products that are similar to CBP’s Uncoupiing Mix Mortar
as irrelevant or at least more prejudicial than probative, and likely to confuse the jury. (R. 89.)
LSIC argues such testing was necessary to determine the cause of the cracking at FOC; if non-

CBP mortar performed similarly, it would suggest fault with the installation techniques or the

 

Schluter DITRA system. (R.122.) The Court is not convinced that such testimony would be
confusing, and to the extent the evidence informed the expert’s opinion, it is relevant Any
potential for prejudice can be addressed by a proper limiting instruction Accordingly, this
motion is denied

13. CBP’s Motion in Limine No. 13

CBP seeks to bar evidence or argument as to any undisclosed projected cost of repairs at
POC as untimely and prejudicial. (R. 90.) Specif`ically, CBP complains that LSIC’s Rule 26
disclosures failed to disclose a foundation for its testifying experts Gobis or rferry Willems’s
differing opinions on cost of repairs or replacement, and that “D’Agnolo, Gobis and Willems
failed to disclose any opinions as to the cost of repairs” during their depositions (Id. at 2.) While
LSIC concedes Willems is not qualified to testify as to cost of repairs, it otherwise opposes the
motion, noting that it produced a proposal to replace the tile floor, that D’Agnolo does estimates
and project bids on behalf of NITT, and that CBP could have asked D’Agnolo about costs at his
deposition (R. 123.) Notably, CBP failed to attach the complained of disclosures or any portion
of Willems’s deposition to its motion, and the excerpts of Gobis’s and D’Agnolo’s depositions
do not demonstrate any attempt by CBP to explore repair or replacement costs during their
depositions (See R. 90.) The motion is granted as unopposed as to Willerns, but it is otherwise
denied

14. CBP’s Motion in Limine No. 14

Because the LSlC claims adjuster who negotiated the underlying settlement no longer
works for LSIC, CBP seeks to bar evidence or argument regarding the basis of LSIC’s
negotiation and execution of the underlying settlement (R. 91 .) According to CBP, without the

fenner claims adjuster, no foundation may be made at trial and “no witness has testified or is

 

able to testify as to their personal knowledge regarding any settlement negotiations and the
amounts offered and/or accepted” by LSlC. (Id. at 2.) According to LSIC, however, D’Agnolo
was personally involved in the settlement and could testify about it? and CBP might know that
had it issued any written discovery in this case, or asked D’Agnolo about it at his deposition
(R. 124.) Because this Court agrees with LSlC, the motion is denied

15. CBP’s Motion in Limine No. 15

CBP seeks to bar any evidence or argument as to the reputation of TCNA, that it
represents the “gold standard,” or that it is the “secreta_riat of the tile industry.” (R. 92.)
Emphasizing that its experts deny knowledge of such things, CBP argues that any such reference
by LSIC is “self-serving” and would confuse and mislead the jury into conflating TCNA with an
actual standards-setting organization (Id. at 2.) That the parties’ experts have differing
knowledge of and opinions about the reputation of TCNA is no reason to bar mention of it. See
Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013) (testimony and written statements are “by
their nature” self-serving). The parties may explore those differences at trial. Nor is the Court
persuaded that the use of the phrase “gold standard,” or “secretariat of the tile industry” Would
confuse or mislead the jury. Accordingly, the motion is denied

16. CBP’s Motion in Limine No. 16

CBP seeks to bar evidence or argument regarding the LSlC insurance policy under which
LSIC settled the underlying claim against NITT on behalf oleTT and Power. (R. 95.)
According to CBP, the motion should be granted “because Plaintiff has not produced an
insurance policy demonstrating that the failure of the tile at the fFOC] was a covered event
which required settlement.” (Id. at l.) But CBP failed to serve any written discovery requests at

all, let alone any calling for production of the policy. (See R. 126.) The motion is denied

 

17. CBP’s Motion in Limine No. 17

CBP seeks to bar reference to any implied warranty of merchantability claim for damages
beyond $35,631, arguing that its express warranty caps its potential liability at the product’s
purchase price, and that LSIC cannot meet the “supplier of information” exception to lllinois’
economic loss doctrine which generally bars recovery in tort for purely economic damages
(R. 96.) LSIC argues in opposition that CBP has not demonstrated its claims are capped by the
warranty, and in any event, two different exceptions to the economic loss doctrine apply to its
claim (i. e., that the damage resulted from a sudden or dangerous occurrence, and that it was
proximately caused by intentional false representations). (R. 133 at 1-2.) Because CBP has not
established that an express warranty caps any and all of LSIC’s claims, the motion is denied

18. CBP’s Motion in Limine No. 18

Relatedly, CBP seeks to bar LSIC from referring to CBP as a supplier of information as
that term is used in the context of the economic loss doctrine (R. 97.) Although LSIC opposes
the motion, it does so largely by arguing how it will meet two other exceptions to the doctrine.
y (R. 134.) Neither party frames their arguments in the context of admissibility of evidence at trial,
but instead as largely unsupported summary judgment briefs (R. 97 ; R. 134.) The issue on a
motion in limine, however, is whether certain evidence is clearly inadmissible at trial. See
Hawthorne Partners, 831 F. Supp. at 1400 This motion is denied

19. CBP’s Motion in Limine No. 19

By this motion, CBP seeks to bar reference to any damages predicated on breach of
warranty beyond the mcrtar’s purchase price, $35,631, because CBP’s warranty caps its liability
at that amount and bars recovery of consequential damages (R. 98.) LSIC argues in opposition

both that a different and more expansive CBP warranty might apply here, and that in any event,

 

the asserted warranty limitation is unconscionable given CBP’s alleged intentional
misrepresentation in conjunction with the sale of its Uncoupling Mix l\/lortar here. (R. 135 .) As
with Motion in Limine No. 18, these arguments go to the merits of the claims, not the
admissibility of evidence at trial. This motion is denied.

20. CBP’s Motion in Limine No. 20

Based on its argument that NITT failed to follow its mixing instructions and that its
warranty disclaims liability for “structural failure or Workrnanship that is not in accordance with

. . . CB`P published instructions,” CBP seeks to bar any evidence or argument about a claimed

breach of express or implied warranty. (R. 99 at 2; R. 99-2 at 8.) For the same reasons as With
Motion in Limine No. 4, the motion is denied

21. CBP’s Motion in Limine No. 21

Relatedly, CBP seeks to bar any evidence or argument as to any claim of breach of
express warranty because CBP says NITT did not follow CBP’s mixing instructions (R. lOO.)
For the same reasons as with Motion in Limine No. 4, the motion is denied.

22. CBP’s Motion in Limine No. 22

CBP seeks to bar any evidence or argument referring to LSlC’s attorney’s engineering
background as irrelevant, unhelpful, and confusing to the jnry. (R. 101 .) Although LSIC
concedes “[t]he trial is not about [counsel’s] background,” it opposes the motion (R. 128.)
LSlC’s attorney is not a witness, however, so his background is irrelevant The motion is
granted.

23. CBP’s Motion in Limine No. 23

Based on Gobis’s deposition testimony that hollow sound testing is ultimately subjective

and does not pinpoint the cause of any hollow sounds, CBP seeks to bar any evidence or

10

 

argument that refers to the standard devices and methods used when performing sound testing or
the cause of any results of sound testing (R. 102.) CBP also emphasizes Gobis’s testimony
regarding ASTl\/l D4580 “Standard Practice for Measnring Delaminations in Concrete Bridge
Decks by Sounding,” and arguments about whether its own expert complied with the dictates of
ASTM D4580 standard (Id. at 2.) CBP makes no argument, however, that hollow sound testing
is unreliabie or that it does not do what Gobis testified it does, and the arguments it does make do
not support the ruling that it seeks This motion is denied.

24. CBP’s Motion to Exclude Gobis from Testifying

CBP seeks to exclude Gobis from testifying, or at least to limit his testimony on the
grounds that his opinions are neither reliable nor relevant (R. 104.) According to CBP, Gobis’s
opinions are not reliable because: (l) the method he used to conclude that CBP’s Uncoupling
Mix Mortar did not meet ANSl l18.l standard was not correctly applied to the facts of the case
since he used a mix ratio different from what CBP says NITT used; (2) he lacks sufficient
expertise to render an opinion on the presence of movement joints at FOC; and (3) he lacks
sufficient expertise to render an opinion as to the cement content in the mortar. (Id. at 2.)

“The rubric for evaluating the admissibility of expert evidence considers whether the
expert was qualified, whether his methodology was scientifically reliable, and Whether the
testimony would have assisted the trier of fact in understanding the evidence or in determining
the fact in issue.” Hartman v. EBSCO Indus., Inc. , 758 F.3d 810, 817 (7th Cir. 20l4). The
Court’s evaluation of proposed expert testimony under F ederal Rule of Evidence 702 and
Daubert v. Merrell Dow Pharms. , 509 U.S. 579 (1993), is not intended to “take the place of the
jury to decide ultimate issues of credibility and accuracy.” Lapsley v. Xtek, Inc., 689 F.3d 802,

805 (7th Cir. 2012). “lf the proposed expert testimony meets the Daubert threshold of relevance

ll

 

and reliability, the accuracy of the actual evidence is to be tested before the jury with the familiar
tools of ‘vigorous cross-examination, presentation of contrary evidence, and careful instruction
on the burden of proof.”’ Id. (quoting Daubert, 509 U.S. at 596). The Court’s inquiry is a
flexible one and provides wide latitude as the Court performs its duty as “gatekeeper.” C. W. v.
Texfron, Inc., 807 F.3d 827, 834~35 (7th Cir. 2015). “The proponent of the expert bears the
burden of demonstrating that the expert’s testimony would satisfy the Daubert standard.” Lewis
v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009).

According to CBP, Gobis bases his opinion that CBP’s Uncoupling l\/Iix Mortar did not
meet ANSI 118.1 on testing he performed at CTL Group, and on testing done by TCNA. (R. 104
at 3.) CBP complains that neither testing is reliable because the testing it says Gobis
performed_laying a layer of mortar and then attempting to rip up the Schluter DITRA layer_
was not “any approximation of a generally accepted scientific test,” and that the testing TCNA
performed was not based on the mix-water ratio present at the FOC site. (Id. at 3-4.) CBP’s
argument notwithstanding, Gobis testified only that he began his investigation by conducting this
exercise in~house, and that based on his observations he determined to get independent
laboratory testing. (R. 104-3, Gobis Dep. Tr. at 40:04-12.)

As to CBP’s challenge to the mix/water ratio used by TCNA, in turn, the law does not
support exclusion on this ground. “The soundness of the factual underpinnings of the expert’s
analysis . . . [is a] “factual matter[ ] to be determined by the trier of fact[.]” Smi'rh v. Ford Motor
Co., 215 F.3d 713, 718 (7th Cir. 2000). The Advisory Comrnittee’s Notes to Federal Rule of
Evidence 702 provide:

When facts are in dispute, experts sometimes reach different conclusions based on

competing versions of the facts The emphasis in the lRule] on ‘sufticient facts or

data’ is not intended to authorize a trial court to exclude an expert’ s testimony on
the ground that the court believes one version of the facts and not the other.

12

 

FED. R. EVID. 702 advisory committee’s note to 2000 amendments; see also Stollings v. Ryobi
Techs., Inc., 725 F.3d 753, 768 (7th Cir. 2013) (“The fact that an expert’s testimony contains
some vulnerable assumptions does not make the testimony irrelevant or inadmissible.”). CBP
will have the opportunity at trial to challenge Gobis’s opinions based on the mix-ratio, and to
present evidence contradicting whether that ratio was present at FOC.

According to CBP, Gobis should not opine as to movement joints or structural integrity at
FOC because he is not a structural engineer and because his deposition testimony conflicts with a
report he co-authored. (R. 104.) However, CBP failed to provide a sufficient excerpt of either
document to support this assertion, and the cited portion of the report it did provide does not
include the quote that CBP says it does (Compare R. 104 at 5, with R. 104~1 at 2.) As to the
cement content of the moitar, CBP similarly argues Gobis is unqualified to reliably opine
because he is not a chemist (R. 104 at 6.) According to LSlC, Gobis may testify as to these
things, because of his extensive background in the field of ceramic tile, but other than asserting
without citation that Gobis “has worked with almost every mortar in the ceramic tile industry,”
and that he has “made it a point of learning the compositions of mortars,” LSIC does not explain
the connection between Gobis’s experience with ceramic tile and these particular subject matters
(R. 130 ar 4-5.)

An expert may be qualified “by knowledge, skill, experience, training, or education[.]”
FED. R. EVID. 702. “Whether a witness is qualified as an expert can only be determined by
comparing the area in which the witness has superior knowledge, skill, experience, or education
with the subject matter of the witness’s testimony.” Gayron v. McCoy, 593 F.3d 610, 616 (7th
Cir. 2010) (internal quotation omitted). fn making this determination, a “court should consider a

proposed expert’s full range of practical experience as well as academic or technical training

13

 

when determining whether that expert is qualified to render an opinion in a given area.” Smith,
215 F.3d at 718.

The Court is skeptical whether Gobis’s experience qualifies him to opine as broadly as
CBP anticipates he might, but the Court’s analysis is hampered by the fact that neither CBP in its
motion nor LSIC in its opposition frame their arguments in accordance with the rigors of
analysis required under Daubert nor support their heavily fact~based arguments with adequate
citations to the record. (See, e.g., R. 104 at 5-6; R. 130 at 2-3.) Instead, the parties simply dispute
each other’s characterization of the evidence and correctness of each other’s positions (R. 104 at
5-6; R. 130 at 2-3.)

Cognizant that the burden falls on LSIC to establish the reliability of Gobis’s opinions,
United States v. Saunders, 826 F.3d 363, 368 (7th Cir. 2016), the Court is nevertheless
constrained to deny the motion without prejudice given the paucity of its presentation The Court
reserves until trial a ruling on the specific admissibility of each of Gobis’s opinions on
movement joints and structural integrity atFOC, or_ on the cement content in CBP’s mortar.
B. Plaintiff’ s Motions in Limine

1. LSIC’s Group Motions in Limine

The.following LSIC Motions in Limine are granted as unopposed: Nos. 1, barring non-
party witnesses from courtroom prior to testifying; and 5, permitting jurors to take and keep
notes (See R. 94; R. 109.)

The Court also grants the following motions to which CBP agrees so long as they apply
to both parties (see R. 109): LSIC’s lviotions in Limine Nos. 2, barring opinion testimony from
lay witnesses; 7, barring personal attacks by counsel; 9, barring the display of exhibits without

notice; 10, barring reference to the parties’ financial positions; 12, barring cumulative experts;

14

 

13, barring argument suggesting the unfairness of hindsight; 14, barring reference to counsel’s
personal beliefs; 15, barring suggestion that jurors place themselves in the parties’ positions; 16,
barring suggestion that counsel’s pre-trial interview of witnesses was improper; 17, barring use
of materials not exchanged in discovery; 18, barring the use of exhibits introduced through
expert as substantive evidence; and 19, barring demonstrative exhibits without Court approval.
(See R. 94; R. 109.)

The Court grants in part: LSIC’s l\/lotions in Limine Nos. 3, to the extent that the Court
bars the introduction of witnesses or expert opinions not previously disclosed during discovery;
and 4, to the extent that the Court bars any mention of settlement offers, negotiations or attempts
to settle this litigation

The Court denies LSlC’s Motion in Limine No. 9, which seeks to bar any reference to
Plaintiff’ s failure to sue other individuals or entities

2. LSIC’s Motion to Limit the Testimony of Michael Micalizzi

LSIC seeks to limit the testimony of CBP’s technical director Michael Micalizzi
(“Micalizzi”) on numerous issues (R. 80.) Although styled as a Daubert motion, LSIC makes
almost no arguments that comport with a Dauberz‘ analysis, instead arguing that Micalizzi should
be limited as follows: (l) from testifying about the various formulations of CBP mortars because
he admitted that he lacks access to such information (ia‘. at 2-3); (2) from testifying that Schluter
approved the use of CBP’s Uncoupling Mat Mortar at FOC because he lacks proof of it (id, at 3);
(3) from testifying that -Schluter’s recommendation of where to place expansion joints is the
cause of the mortar failure because he lacks sufficient expertise with the DITRA system (id. at
3-4); (4) from testifying about the Professional Consultants, lnternational, LLC (“ProCon”)

report issued because it was prepared by a non-testifying expert and shared in the context of a

l5

 

mediation (id. at 4); (5) from testifying about any testing by Amherst or Bob i\/Iooring because
CBP’s counsel purportedly “disavowed” Mooring as an expert (id.); (6) from testifying that
NITT failed to install a membrane under a tile without actually knowing if that tile was a
replacement not installed by NITT (id.); (7) from testifying about a purportedly confidential test
performed by mortar manufacturers and TCNA’s laboratory because it is “coniidentia ,” and
because CBP produced no documents about such tests (id. at 4~5). lt is undisputed that Micalizzi
has worked in the tile industry for 30 years, and has substantial expertise with ceramic tile and
mortars. (R. 80 at l.)

As to each of the issues LSIC raises, the Court holds as follows:

(l) This part of the motion is unopposed and is therefore granted CBP concedes
Micalizzi will not be called to testify on the formulation of CBP Uncoupling Mat Mortar.

(2) The motion is denied on this issue because it is a factual one as to which Micalizzi
may testify based on personal knowledge

(3) The motion is denied on this issue. Micalizzi’s undisputed substantial expertise in the
tile industry equips him to opine on the cause of the cracking at FOC, and any lack of experience
with DITRA goes to the weight of his opinions, not their admissibility

(4) The motion is granted on this issue, for the same reasons discussed in open court. (See
R. 140.)

(5) The motion is denied on this issue. LSIC does not provide any information about the
underlying report cr testing, nor the related opinion as to which Micalizzi might testify. (R. 80.)
Likewise, it presents no authority to support its assertion that disavowing (whatever that means)
an expert renders a subsequent expert’s reliance entire former’s work product improper (Id.)

The issue is whether the work of others informs Micalizzi’s own opinions in an area of his

16

 

expertise, and whether his inferential methods therefrom are reliable See generally Gopalramam
v. Hewlett-Packard Co., 877 F. 3d 771, 786-87 (7th Cir. 2017); Walker v. Soo Line R.R. Co., 208
F.3d 581, 586-87 (7th Cir. 2000). LSIC does not address these things or suggest that that the
underlying studies themselves involved discretionary expertise that l\/licalizzi lacks. See Dum
Auro. Sys. oflnd. v. CTS Corp., 285 F.Sd 609, 614 (7th Cir. 2002).

(6) The motion is denied on this issue. LSIC’s argument on this point goes to weight, not
admissibility See Smith, 215 F.3d at 718.

(7) The motion is denied on this issue. LSIC does not identify the challenged opinion,
explain how it relies on “confidential” testing, or provide any fact in the record or legal argument
to support exclusion on this basis. (R. 80 at 4-5.) See Crespo v. Colvin, 824 F.3d 667, 674 (7th
Cir. 2016) (“[P]erfunctory and undeveloped arguments, and arguments that are unsupported by
pertinent authority, are waived[.]” (internal quotations omitted)). According to CBP, moreover,
the issue is a factual one as to which Micalizzi may testify based on personal knowledge

3. LSIC’s Motion to Bar' the Testimony of Chad Fischer

LSIC seeks to bar CBP’s proffered expert Chad Fischer from testifying because although
LSiC concedes he is an expert in structural engineering, it argues he lacks sufficient expertise in
ceramic tile or mortar to reliably offer opinions at trial. (R. 82.) According to LSIC, Fischer’s
opinions are unreliable, and he should be barred from testifying at trial because he: (1) conducted
sounding tests that it says fail to comply with ASTM 1345 80’s testing standard (id. at 3); (2)A
lacks sufficient experience with DITRA (id. at 4-5); (3) has different opinions than LSIC’s
expert Gobis about the removal of tile from DITRA, the fact that the removed tile still had the
fleece attached to the DITRA, or the presence of movement joints at the FOC (id. at 4-6); (4)

testified that ANSI llS.l does not require following the manufacturer’s recommended mixture

17

 

amounts for valid testing when it does (id. at 5-6); (5) testified incorrectly about CBP’s
advertised mortar shelf-life (id. at 6); (6) lacks knowledge of the formulations of various mortars
(id.); (7) provided testimony about the impact of skylights that contradicts Micalizzi’s testimony
(id.); and (8) testified that because all of the mortar at FOC came from CBP, he would expect it
to be consistent throughout the entire project (id. at 7-8).

As to Fischer’s qualifications, CBP argues in opposition that Fischer’s experience as a
structural engineer equips him to testify as to the cause of the failure of the tile at FOC since it is
a component of the structure. (R. 110 at 1-2.) CBP argues that over the course of his 18 years at
ESI, Fischer has conducted thousands of investigations of distressed buildings and building
products, that tile and other flooring products are regularly inspected in conjunction with this
work, and that as is typical in his field, he routinely relies on third-party laboratory data-in
conducting engineering assessments (Id. at 2.) Fischer testified that ESI often studies ceramic
floors as part of its damage assessments, and that he personally has conducted about five to ten
investigations focused solely on ceramic floors. (R. 82-1, Fischer Dep. Tr. at 24:04-15.)

Fischer’s experience does not demonstrate he is unqualified to opine on the cause of the
cracking at FOC. Notwithstanding LSIC’s argument, there is no requirement that a witness be an
expert of a particular type in order to provide testimony that is helpful to the jury. See, e.g. ,
Smith, 215 F.3d at 720. But the question presented however, is “not whether an expert witness is
qualified in general, but whether his qualifications provide a foundation for him to answer a
specific question.” Gayton v. McCoy, 593 F.3d 610, 617 (7th Cir. 2010) (internal quotations and
alterations omitted). Because LSIC has not identified with any particularity the contours of

Fischer’s anticipated testimony, any further ruling on its scope is deferred until trial.

18

 

Turning to LSIC’s challenges to the reliability of Fischer’s opinions about the tile failure,
the following arguments go to the weight of his opinions, not their admissibility: whether
Fischer’s testing complied with ASTM D4580’s testing standard; whether he is familiar with
DITRA; whether he is familiar with the standards articulated in ANSI 118.1; and whether he is
familiar with the shelf-life of CBP’s mortar. LSIC is free to explore these alleged deficiencies in
Fischer’s opinions through cross-examination “[T]he district court’s role as 'gatekeeper does not
render the district court the trier of all facts relating to expert testimony.” Stollings, 7 25 F.3d at
768. Similarly, LSIC’s attack on Fischer’s assumptions about the consistency of CBP’s mortar at
FOC and his lack of knowledge about variability in the manufacturing process also goes to the
weight of his opinions, not their admissibility “The fact that an expert’s testimony contains some
vulnerable assumptions does not make the testimony irrelevant or inadmissible.” Ia'. Since the
alleged shortcomings “are within the realm of a lay juror’s understanding,” it is for the jury to
weigh the strength of Fischer’s conclusions Id. at 766.

Nor does any contradiction between Fischer’s opinion and that of Micalizzi, or his
disagreements with LSIC’s expert Gobis provide a reason to exclude his testimony To the
contrary, the fact that different experts reach opposing conclusions from the
same information does not render their opinions inadmissible Walker, 208 F.3d at 589.

Finally, the motion is granted as unopposed as to Fischer’s lack of qualifications to opine
on the formulation of mortar.

For these reasons, the motion to bar Chad Fischer is granted in part, and denied in part.

4. LSIC’s Motion to Bar Testimony that TEC Services Tests Complied with
ANSI 118.1

LSIC seeks to bar testimony that the tests conducted by TEC Services (“TEC”) on CBP’s

mortar were done in accordance with ANSI llS.l. (R. 103.) Specifically, LSIC complains that

19

 

much of TEC’s testing deviated from the standard set out in ANSi 118.1 in that the mix/water
ratio used by TEC was not the 2 gallons of water per 510-pound bag recommended on CBP’s
product label, and because TEC was unable to insure a l/8-inch-thick layer of mortar as ANSI
118.1 testing requires. (R. 103.) LSIC cites no evidentiary rule or otherwise presents any reason
to bar such testimony. CBP does not focus on this omission, but instead opposes the motion by
insisting that its deviation from the recommended mix/water ratio was “reasonable and necessary
to accurately reflect the conditions at FOC.” (R. 113.) lust as whether the mortar at FOC
complied with ANSI l 18.1, whether the testing performed by TEC is an issue of fact to be
determined by the jury. The motion is denied.

5. LSIC’s Motion to Bar Reference to ProCon Report

LSIC seeks to bar any witness from using or referring to a report prepared by its non-
testifying expert Richard Goldberg (“Goldberg”) and his company, ProCon, because Goldberg
was retained for consulting purposes only, see FED. R. CIV. P. 26(b)(4)(D), and his report was
only shared with CBP pursuant to Federal Rule of Evidence 408 and a confidentiality agreement
executed by the parties in the context of mediation efforts (R. 152.) The motion is granted.

6. LSIC’s Motion to Strike Last Two Pages of Dep. Exh. 43

By this motion, LSIC seeks to bar presentation or reference to the jury of a document it
says it received by email from CBP’s counsel as a supplemental Rule 26 expert disclosure of
Gregory Mowat (“Mowat”). (R. 151.) When LSIC took Mowat’s deposition last week, however,
Mowat denied preparing the document and testified that it appeared to be “either CTL or taken
from the CTL report,” and that he too had received the document by email from CBP’s counsel.
(R. 151-3, Mowat Dep. Tr. at 111:18-113:06.) LSIC therefore concludes that CBP must be

improperly trying to introduce a document that was not created until after the discovery deadline

20

 

(R. 151 at 2.) Although the Court is concerned about this turn of events, it need not reach the
same conclusion Based on his deposition testimony, Mowat cannot establish a foundation for
the document, and thus it may not be admitted through him at trial. FED. R. EVID. 901 (a).
Accordingly, the motion is granted Whether CBP can otherwise authenticate the document and
explain its tardy and mislabeled production can be revisited at trial outside of the presence of the
jury-
PRETRIAL OR])ER

The parties Were' ordered to Submit a modified Pretrial Order, including a list of agreed
and contested trial witnesses, a list of agreed and contested trial exhibits, motions in limine, and
motions to bar by lanuary ll, 20l9. (R. 72.) On that date, LSIC filed a “Pretrial Memorandum”
listing its “intended witnesses” and list of exhibits to be offered at trial but failing to indicate 7
whether any witnesses or exhibits were agreed or contested, failing to describe certain exhibits
with anything other than the number they were given during depositions, and otherwise failing to
comply with this Court’s order or Northern District of Illinois Local Rule 16.1. (R. 93.) CBP
failed to file any form of a pretrial order on its own, and if it weighed in at all on LSlC’s trial
plans, it is not apparent from LSIC’s submission 'l`his Court will not allow the parties to proceed
as if the Local Rules and the Court’s orders were optional

This Court reluctantly concludes that these parties are not ready to proceed into a fair,
orderly and efficient trial at this time Therefore, the Court has decided to vacate the current trial
date and instead have the parties’ concentrate on preparing an appropriate final pretrial order,
with a list of agreed and disputed witnesses, trial exhibits and jury instructions which will be due
on February 20, 2019. This final pretrial order should fully comport with this opinion

Thereafter, this Court will set this matter for a priority trial date

21

 

CONCLUSION
For these reasons, the parties’ motions in limine are GRANTED in part and DENIBD in

part as stated herein The final pretrial order shall be filed by February 20, 2019.

ENTERED= M

Chier Jud§€nubén nassau
United States District Court

Dated: February 6, 201_9

 

 

22

